 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoselle Shoe Corporation,Harry A. Lebowitz,Charles Rosenthaland Balfi Shoe Company,Inc.andTextileWorkers Union ofAmerica,AFL-CIO.Case No. 2-CA-7122. January 23, 1962SUPPLEMENTAL DECISION AND ORDEROn October 5; 1960, the Board (Chairman Leedom and MembersRodgers and Jenkins) issued its Decision and Order in the above-entitled case approving the stipulation in settlement of the case be-tween Roselle Shoe Corporation, Harry A. Lebowitz, Charles Rosen-thal, and Balfi Shoe Company, Inc., herein called the Respondents,and the General Counsel of the National Labor Relations Board, anddenying as lacking in merit the objections to the stipulation and therequest for a hearing filed by Textile Workers Union of America,AFL-CIO, herein called the Union. The stipulation provided for theentry of a consent order by the Board and a consent decree by anappropriate United States Court of Appeals.Thereafter, the case was considered by the United States Court ofAppeals for the District of Columbia upon the Union's petition toreview the Board's Order.On July 27, 1961, the court issued its de-cision 1 setting aside the Board's Order and remanding the case to theBoard for "either (1) a reasonable opportunity for the Union to beheard on its objections or (2) a presentation on the record of thereasons for acceptance of the stipulation as the basis for the order not-withstanding the Union's objections. . . ."In conformity with the court's opinion, the Board has reconsideredthe entire matter and has reexamined the entire record which wasbefore it when it originally approved the settlement stipulation-a.record which included not only the materials in the joint appendix,stipulated by the parties to constitute the record before the court, butalso the administrative information and advice furnished by theBoard's General Counsel and Regional Director. Based upon this re-consideration and reexamination, particularly in the light of the well-established Board policy to encourage settlements which effectuate thepurposes of the Act,' the Board has determined to reaffirm and readoptits approval of the stipulation and its finding of lack of merit in theUnion's objections to the settlement and in the request for a hearing onthe objections.And, in compliance with the second alternative of thecourt's decision, the Board hereinafter sets forth the salient facts, con-siderations, and reasons for accepting the stipulation as a basis for itsOrder despite the Union's objections.1TextileWorkers Union of America, AFL-CIO v. N.L R.B. (RoselleShoe Corp,et at.),294 F. 2d 738(CA D1C ).2 SeeWallace Corp. v. N.L.R.B.,323 U S. 248, 253-254.1135 NLRB No. 57. ROSELLE SHOE CORPORATION, ETC.473Allegations of the Complaint and Answer(a)Following is the substance of the allegations of the complaint:Upon charges filed by the Union, the General Counsel, on April 29,1960, issued a complaint alleging that the Respondents engaged incertain conduct violative of Section 8 (a) (1), (3), and (5) of the Act.In substance, the complaint alleged that the Respondents were a single,integrated business enterprise, operating shoe manufacturing plantsat Port Jervis, New York, and Wilkes-Barre, Pennsylvania, and thatthe Union, as the exclusive bargaining representative of the productionand maintenance employees at the Port Jervis plant, had been bargain-ing with Respondent Roselle since July 1959.On September 24, 1959, some employees went on strike in protestof Roselle's refusal to process a union grievance and the Respondentrefused to reinstate them until they had agreed to abandon the griev-ance and not to present such grievances further.On October 6, 1959,the employees struck in support of the Union's bargaining demands.Thereafter, Roselle bargained individually with the employees anddisseminated false and misleading information concerning the ob-stacles to a new agreement between Respondent Roselle and the Union.About October 30 1959, Respondent Balfi was organized to operate-the plant at Wilkes-Barre, Pennsylvania.During October and No-,vember 1959, the manufacturing operations performed at the PortJervis plant were transferred to the newly organized Wilkes-Barre-plant and were performed by Balfi employees hired in Wilkes-Barre.Both the transfer of operations and the hiring of employees weredone without prior notice to the Union and were concealed from it.In December 1959, the Port Jervis employees abandoned their strikeand applied for reinstatement but Roselle rejected their applicationunless they abandoned their bargaining demands.The complaint further alleged that the Respondents violated theAct by the following conduct: (1) refusing to reinstate striking em-ployees and conditioning their reinstatement upon the abandonmentof their grievances and bargaining demands; (2) trasferring opera-tions from Port Jervis to Wilkes-Barre and hiring employees fornew operations without prior notice to the Union; (3) bargainingwith the employees individually; (4) refusing to bargain with theUnion about grievances; (5) disseminating false information amongthe employees concerning the obstacles to the negotiation of a newcontract with the Union.(b) In their answer, the Respondents generally denied the allega-tions of the complaint, and in addition, as one of their affirmativedefenses, alleged that the striking employees had engaged in conductwhich removed them from the protection of the Act. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe-.Settlement, StipulationThereafter, on July 13, 1960, the General Counsel, by the RegionalDirector, and the Respondents entered into a 'Stipulation, for thesettlement of the complaint.Without admitting the commission ofthe alleged unfair labor practices, the Respondents consented to theentry of a Board Order and court decree and withdrew their answer.Besides providing for the Respondents to cease and desist fromengaging in any of the unlawful conduct alleged in the complaintand affirmatively requiring them to bargain with the Union, if thePort Jervis plant were reopened, the stipulation also required theRespondents to take the following affirmative action of: (1) offeringemployees reinstatement to their former or substantially equivalentpositions at the Port Jervis plant, if reopened, or at the Wilkes-Barre plant, dismissing, if necessary, allWilkes-Barre plant em-'ployees and providing transportation for the families and householdeffects of those employees who accepted reemployment in accord withthe stipulation; 3 (2) making whole the employees for the loss ofpay by the payment to them of $12,000, with the Regional Directordetermining the proportion of the $12,000, to which each employeewould be entitled; and (3) bargaining with the Union about theeffect of the transfer of operations to Wilkes-Barre insofar as it didnot interfere with the Respondents' statutory obligations to anylabor organizations.The ObjectionsUpon receipt of a copy of the settlement stipulation, the Union, byletter ofJuly20, 1960, advised that it intended filing objections to the-settlement and that it was requesting a hearing on its objections.The objections, dated July 25, 1960, and filed with the Board, theGeneral Counsel, and the Regional Office, contended that the settle-ment stipulation was an inadequate remedy for the unfair labor prac-tice charges and asserted in substance that : (1) because the difficultiesand hardships involved in uprooting employees and their families ina move to Wilkes-Barre 50 miles away made it certain that a majorityof the employees would not accept the offer of jobs, the Respondentsshould be ordered to reopen the Port Jervis plant unless the Unionand the Respondents agreed otherwise; (2) the $12,000 backpay was.inadequate because, if backpay were calculated to the date whenRespondents offered employees reinstatement, it would amount toclose to $80,000; and (3) the qualified bargaining order was invalid.8Employees were given 5 days after receipt of the offer of reinstatement within whichto accept the offer and were given an additional 14 days after acceptance of the offerwithin which to report for duty. ROSELLESHOE CORPORATION, ETC.Administrative Information and Advice475The Regional Director and General Counsel submitted the settle-ment stipulation to the Board with their recommendations that it beapproved despite the Union's objections.To support their recom-mendations that the settlement warranted Board approval, there weresubmitted administrative reports of investigations and advice, uponwhich the Board relied in issuing its original Decision and Order ofOctober 5, 1960, approving the stipulation.Prior to the submission ofthe settlement stipulation for Board approval, the Union has beenmade aware of the substance of the recommendations and the basicreasons therefor.Basic ConsiderationsThe determination of the appropriate remedy in unfair labor prac-tice cases is a matter of administrative judgment reached after theBoard has balanced all factors and equities in the light of the policiesof the Act.However, in settlement cases, unlike contested unfairlabor cases where the Board has made findings of violations, addi-tional elements are considered by the Board 4Already mentioned isthe Board's policy of encouraging settlements to the ultimate benefitof the parties and the public. In the instantcase,considering the ad-vice and recommendations it received from those independently re-sponsible for the prosecution of the case, the Board weighed the risksinvolved in protracted litigation, which, if lost, would result in norelief whatsoever to the employees or to the Union, or which, evenifwon, would result in relief perhaps fuller, but inadequatebecauseof delay. In this connection, although the Union in its objectionsmaintained that it was "sustained in its charges of unfair labor prac-tices by the Board," the stipulation specifically provided in paragraph14 that the signing thereof by the Respondents did not constitute anadmission that they had violated the Act.Also, the Board evaluatedall the factors, legal and factual, elicited by the administrative inves-tigation, to determine whether, in view of the normal uncertainties oflitigation, it was reasonable to anticipate that the violations allegedin the complaint could so clearly be established by a preponderance ofthe evidence that no adjustment, less than the fullest relief indicated,would be warranted.After thorough consideration, the Board concluded and still con-cludes that the Union's objections to the settlement stipulations should4 In considering these additional elements in settlementcases,rtbeBoard's discretion isadmittedlybroadThus the Court in remanding the instantcase sought,inter alia,in-formation which would enable It to determine"whether theBoard's action was withinthe broaddiscretionwe recognize the Board possesses."TextileWorkers Union ofAmerica, AFL-CIO v. N.L.R.B. (Roselle Shoe Corp.), supra. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe overruled.These objections are primarily based upon : (1) theBoard's failure to order the reopening of the Port Jervis plant; (2)the Board's approval of backpay in the amount of $12,000; and (3)the purported invalidity of the qualified bargaining order.(1)Plant reopening:At the time of its decision, the Board hadbeen administratively advised by the Regional Office that, althoughthe complaint is susceptible of the interpretation that the transfer ofoperations in October 1959 from Port Jervis to Wilkes-Barre was a"runaway shop" violative of Section 8(a) (3) of the Act, the resultsof the Regional Director's investigation were such that he had notcontemplated actually urging that the transfer was discriminatorilymotivated and effected discharges in violation of that section. Infact, his investigation revealed that, until February 2, 1960, the Re-spondents had negotiated with the Union concerning conditions forreopening the Port Jervis plant and until that date did not considerthe move to Wilkes-Barre as precluding such reopening.Accordingly,because the parties had failed by that date to reach an agreementon the terms of reopening the Port Jervis plant and because it hadbecome economically unfeasible to do so, the Respondents decided toabandon the Port Jervis operations permanently and to treat theWilkes-Barre plant as its sole operation.'As far as the RegionalDirector could determine, this decision of February 2, 1960, seemedmotivated only by economic considerations. In this posture of thecase, * he concluded, it would have been difficult to establish by a pre-ponderance of the evidence the illegal motivation necessary for a find-ing of a violation of Section 8(a) (3) of the Act on that ground. Inthese circumstances, an order to reopen the plant did not and does notseem appropriate.(2)Backpay:The Union contended that backpay in the sum ofclose to $80,000 is due from December 28, 1959, when the striking em-ployees unconditionally requested reemployment, to the date the Re-spondents offered reinstatement (shortly after October 5, 1960, whenthe Board issued its Decision and Order directing Respondents tooffer reinstatement).However, assuming but not conceding the ac-curacy of that computation, this would be the maximum backpayclaim, if, after a litigated proceeding, the October 1959 transfer ofoperations to Wilkes-Barre and the February 2, 1960, decision to shutdown permanently the Port Jervis plant were determined to havebeen discriminatorily motivated.Although, as indicated above, the5 The Regional Office administratively reportedthat theRespondents were having finan-cial difficulties whentheymoved to Wilkes-Barre,where operating costs were cheaperthan in PortJervis ; and that thePortJervis banks refused togrant theloans necessaryto reopen the plantin the absence of an agreementbetween theRespondents and Unionas to the terms of reopening-an agreement which couldnot be reached. ROSELLE SHOE CORPORATION, ETC.477Regional Director had not contemplated urging that the October1959 transfer was discriminatorily motivated, the complaintwas sus-ceptible of that interpretation and there existed the possibility, offinding violations arising out of the October 1959 transfer of. opera-tions and the failure to give notice thereof to the Union.But ofgreater significance to the proceeding herein was the conclusion of theRegional Director, based upon his investigation, that the Febru-ary 2,1960, decision to shut down Port Jervis appeared to be econom=icallymotivated.The investigation revealed evidence that, afterOctober 1959,, the Respondents continued to bargian with the Unionconcerning the reopening of the Port Jervis plant and it was not untilFebruary 2, 1960, when the failure to reach agreement made unavail-able the bank loans essential for reopening, that the Respondents de-cided that reopening was no longer economically feasible. It did notappear to the Regional Director that such bargaining was other thanin good faith and that the Respondents' February 2, 1960, decisionfinally to abandon Port Jervis was other than economically moti-vated.6Accordingly, based on his reports, the Board agreed with theRegional Director that it would be unnecessary and inappropriate topermit backpay to accrue beyond February 2, 1960, to dissipate theeffects of the unfair labor practices that might possibly be found.'Under these circumstances, backpay in the sum of $12,000 was in-cluded in the, settlement stipulation. In the opinion of the RegionalDirector, the General Counsel, and the Board, this amount was ade-quate herein because backpay was justified and appropriate up to,but not beyond, February 2, 1960, when the Port Jervis operationswere in fact finally terminated.According to the Regional Director'scalculations, based upon a study of the Respondents' records, only agross maximum of $20,000 in backpay would be due in the displacedstriking employees for the period from December 28, 1959, when theyunconditionally requested reinstatement, to February 2, 1960, the dateof the Respondents' actual decision to close down Port Jervis per-manently.From this gross amount must be deducted the interimearnings of these employees who, as the Union admitted in part II ofits objections, worked during this period.As a final factor bearingon the entire backpay issue was the report from the Regional Directorthat, at the time of settlement, the Respondents' financial condition6 The bargaining about reopening and the February 2, 1960,decision were not allegedto have been violative of the Act even though the complaint issued on April 29, 1960,nearly 3 months thereafter.In fact, according to the Regional Director,there was somecolor validity to the R.^spondents' claim that they had resolved for economic reasons toshut down their plant prior to the employees'offer to return to work on December 28, 1959On this basis,they might not have been liable for backpay in any amount after litigation7 SeeConsumers Gasoline Stations,126 NLRB 1041,1043,where the Board orderedbackpay only to the date the discriminatee would have been otherwise terminated fornondiscriminatory reasons. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas such that,if pressed too hard,they might be forced out of businesswith the result that,as a practical matter, the collection of any back-pay for the affected employees would be a difficult and speculativematter.Under all these circumstances,most of which were made known tothe Union by the Regional Office, the Board was, and still is, of theopinion that the financial responsibility for backpay imposed upon theRespondents-a responsibility which, the Board has been administra-tively advised, has been met by the Respondents' deposit with the Re-gional Office of $12,000-is appropriate and sufficiently adequate toeffectuate the policies of the Act in this proceeding.(3)Qualified bargaining provisions:The Union also objected tothe provision in the Board Order limiting the Respondents' bargain-ing responsibilities, as far as the Union was concerned, to precludeinterference with any statutory obligations that the Respondents mighthave toward any other labor organization.However, the Respondents'Wilkes-Barre employees had been represented by another Labor or-ganization,which had been certified as such representative after theRegional Director for the Fourth Region had dismissed charges ofillegal assistance filed by the Union.This limiting provision wasinserted only to protect the Board certification and- the representationrights of the other certified organization from possible encroachmentor infringement by the Union. In the opinion of the Board, such aprovision was, and still is, necessary for the proper administration ofthe Act.From .the above, it is clear that, under the circumstances herein, thereopening type remedy sought by the Union was inappropriate, itsbackpay, claim was excessive, and its claim for unlimited bargainingrights at Wilkes-Barre was improper. For the reasons and considera-tions hereinabove set forth, which are predicated on the record, includ-ing the administrative reports and recommendations of the RegionalDirector and General Counsel, who under the Act, are independentlycharged with the responsibility for initiating and prosecuting unfairlabor practicecases,the Board concluded then, and again concludes,that the -approval of the settlement stipulation-was appropriate andproper, and that the Union's objections are lacking in merit and donot serve as an impediment to approval of the settlement stipulationand the entry of the Board Order based upon that stipulation.Accordingly, the Board affirms in all respects its original Decisionand Order, issued October 5, 1960, and hereby adopts it in full for thepurposes of this proceeding.MEMBER BROWN took no part in the consideration of the above Sup-plemental Decision and Order.